745 So.2d 523 (1999)
Saul SILBER, Appellant,
v.
Esther NEGRIN f/k/a Esther Negrin Silber, Appellee.
No. 98-3913.
District Court of Appeal of Florida, First District.
December 1, 1999.
Gary S. Edinger, Gainesville, for Appellant.
Michael W. Jones of Michael W. Jones, P.A., Gainesville, for Appellee.
WEBSTER, J.
The former husband seeks review of an amended final judgment of dissolution of marriage. He raises ten issues. Although language in the amended final judgment suggests an intent on the part of the trial court to divide the marital assets equally, as the former wife concedes, the actual distribution results in her receiving some $26,000.00 more than the former husband. Accordingly, we reverse the distribution of assets, and remand with directions that the trial court either divide the assets equally or make written findings justifying its decision not to do so. § 61.075(3), Fla. Stat. (1997). Because, as the former wife further concedes, the trial court incorrectly calculated the amount which it treated as *524 an advance of marital assets on account of rentals taken by the former husband from the Rocky Point apartments, we also reverse as to that issue. On remand, we direct the trial court to reconsider the issue. Finally, because neither party requested such a provision and no evidence was presented to support it, we reverse paragraph 5 of the amended final judgment, which prohibited "direct contact between" the parties. Having carefully considered the remaining issues raised by the former husband, we find them to be without merit.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
JOANOS and PADOVANO, JJ., CONCUR.